UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

FEB 12 2002
Kelly C. Wilson, Esq.
Grippo & Elden
227 West Monroe Street
Suite 3600
Chicago, Illinois 60606
Dear Ms. Wilson:
This letter is in response to your letter requesting clarification under Part C of the Individuals
with Disabilities Education Act on issues concerning the content of individualized family service
plans (IFSPs). I apologize for the delayed response. I had thought that no further response was
necessary after the extensive telephone discussions regarding your inquiry. However, you have
indicated that you would like our advice confirmed in writing. You asked whether an IFSP team
is "allowed to determine that an individual child needs a specific therapy or specific
methodology, e.g., neurodevelopmental therapy ("NDT"), Applied Behavioral Analysis
("ABA") or cued speech, in order for that child to benefit from early intervention services?"
You further asked: "if an IFSP team determines that a child's unique needs require that a
specific therapy or specific methodology be used in order for that child to benefit from early
intervention service, should the IFSP team include that therapy or methodology on the child's
IFSP?" In your final question you asked whether, if the answer to either of the first two
questions is yes, the State is then required to provide the identified therapy or methodology:
The Part C regulations provide that an IFSP must include a statement of the specific early
intervention services necessary to meet the unique n eeds of the child and the family to achieve
the outcomes identified for each child and family. 34 CFR ยง303.344(d). The term "early
intervention services" is defined in part as services that are "designed to meet the developmental
needs of each child eligible under this part and the needs of the family related to enhancing the
child's development.... " 34 CFR ยง303.12(a). The regulations do not contain an exhaustive list
of the types of services included under "early intervention services." See ยง303.12(d). A State
cannot exclude from the IFSP team's consideration services that meet the needs of the child,
based on his or her assessment, and that meet this Federal definition.
The statement of services in the IFSP must include the frequency, intensity, and method of
delivering the service, the natural environments in which early intervention services will be
provided, the location of the services, and the payments arrangements, if any. The term
"method" means how a service is provided. 34 CFR ยง303.344(d). There are many different
"methods" of providing services, such as one-on-one vs. group therapy, or consultative vs. direct
services. The term "method" could also include a "methodology" such as cued speech.

4 0 0 MARYLANDAVE., S.W., WASHINGTON, D.C. 20202

www.ed.gov
Our mission is to erasure e q u a l a c c e s s to education a n d to p r o m o t e e d u c a t i o n a l excellence throughout the Nation.

Kelly C. Wilson, Esq. - Page 2
Whether a specific methodology should be addressed in an IFSP is an IFSP team decision, and
depends on the needs of the individual child. For many children, the IFSP may not need to
address a specific approach, because the general description of the service, e.g., "physical
therapy," suffices to address the child's need.
In some cases, under the current regulations, in order to meet the child's unique needs the IFSP
team may consider a particular methodology or instructional approach to be integral to the design
of an "individualized" program of sere'ices for the child. In such cases it would be appropriate
for the IFSP team to list that specific methodology on the IFSP.
After an IFSP has been completed and the parents consent to the provision of the identified
services, the State is required to provide all services identified on the child's IFSP and to ensure
that those services are implemented according to the IFSP. Thus, if the IFSP includes a specific
methodology or approach, the State would need to ensure that services are provided as stated in
the child's IFSP.
We hope that this information provides helpful clarification on these issues. If you need further
information, please contact Mary Louise Dirrig: at 202-260-9490.
Sincerely,

Patricia J. Guard
Acting Director,
Office of Special Education Programs
cc: Janet Gully, Acting Bureau Chief
Part C Coordinator

